       Case 1:20-cv-00537-PB Document 10 Filed 03/17/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Grace Woodman

     v.                                       Case No. 20-cv-537-PB

State of New Hampshire, et al


                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 25, 2021. Ms. Woodham's motions for

summary judgment (Doc. Nos. 3, 6, 7) are denied without

prejudice. “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).




                                       /s/ Paul Barbadoro
                                       Paul Barbadoro
                                       United States District Judge

Date: March 17, 2021
